489 F.2d 701
UNITED STATES of America, Plaintiff-Appellee,v.John Cornelius HAMMONS, Defendant-Appellant.No. 73-3299 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co., 5th Cir. 1970, 431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Feb. 19, 1974.

Ralph Loveless, Mobile, Ala., for defendant-appellant.
Charles White-Spunner, U.S. Atty., Irwin W. Coleman, Asst. U.S. Atty., Mobile, Ala., for plaintiff-appellee.
Before COLEMAN, DYER and RONEY, Circuit Judges.
PER CURIAM:


1
Although defendant correctly asserts that the comment of a witness reflecting upon defendant's character was inadmissible evidence, a study of the record, the manner in which the comment came in, the trial judge's instructions to the jury, and the nature of the overall evidence in the case, convinces us that no reversible error occurred.


2
Affirmed.


3
---------------



1 '69.  Effect of Appeal or Inability to Appeal.
. .  .  .ct
'(2) Where a party to a judgment cannot obtain the decision of an appellate court because the matter determined against him is immaterial or moot, the judgment is not conclusive against him in a subsequent action on a different cause of action.'  Restatement, Judgments 69.
Under 1 V.I.C. 4 this subsection of the Restatement states the common law rule in the Virgin Islands which is applicable to this case.